961 F.2d 219
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Joseph B. DAVIS, Plaintiff-Appellant,v.YELLOW FREIGHT SYSTEM, INC., Defendant-Appellee.
No. 91-3372.
United States Court of Appeals, Tenth Circuit.
April 13, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.*
ORDER AND JUDGMENT**
BALDOCK, Circuit Judge.


1
Defendant-appellee Yellow Freight System, Inc., honored an IRS levy on the wages of plaintiff-appellant Joseph B. Davis.   Plaintiff subsequently brought this action seeking damages from defendant because it honored the levy.   The district court granted judgment on the pleadings in favor of defendant, Fed.R.Civ.P. 12(c), and granted defendant's motion for sanctions, Fed.R.Civ.P. 11.   Plaintiff appeals.


2
The Internal Revenue Code specifically discharges any party who honors an IRS levy "from any obligation or liability to the delinquent taxpayer...."  I.R.C. § 6332(e).   Therefore, the district court correctly granted judgment in favor of defendant.   And defendant has not shown that the court abused its discretion in imposing Rule 11 sanctions.   See Cooter & Gell v. Hartmarx Corp., 110 S.Ct. 2447, 2460-61 (1990).


3
AFFIRMED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3